             Case 7:20-cr-00170-KMK Document !:>:3                   t-11ea   u~tL'.otLu   !-'age   J. U I L
             Case 7:20-cr-00170-KMK Document 54 Filed 08/25/20 Page 1 of 2
                                                                                                     Southern District
Federal Defenders
OF NE W YORK, I NC.

                                                                                                          Susanne Brody
David E. Patton                                                                                          Auom.ry-in-Chmge
  Executive Director                                                                                       White Plains
and Attorney-in-Chief


Via E-mail and ECF

                                                                August 25, 2020

The Honorable Kenneth M. Karas
District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

           Re:      U .S. v. Omar Figueroa
                    20-CR-170 (KMK)

Dear Honorable Karas:
       I hope you are well. I am writing in regard to Omar Figueroa and to ask that
the terms of his release be modified for one day to allow Mr. Figueroa to attend his
twin-sister's wedding on Thursday, August 25, 2020. As background, Mr. Figueroa
has been subject to home incarceration since his release in September of 2019. 1
       On Thursday, August 27 th , Mr. Figueroa's twin sister, Nicole Figueroa, is
getting married. The ceremony will be very small- only 15 people are expected to
attend.2 The ceremony will take place at noon inside Nicole Figueroa's home in
Queens. After the ceremony, the group will go to a nearby restaurant for brunch
and then return to Ms. Figueroa's home for board games 3 and light snacks. While
the board games portion of the festivities will last until midnight, Mr. Figueroa is
only asking for permission to stay at his sister's until 8:00pm.



1On January 3, 2020, the terms of Mr. Figueroa' s home-incarceration was modified to permit him to go to work,
but the COVID-19 pandemic has prevented Mr. Figueroa from working since March .

2This gathering is permitted under New York' s COVID-19 guidelines. New York City is currently in "Phase Four" of
re-opening. According to the Department of Health, "Social Gatherings of 50 People and indoor religious
gatherings at 33 Percent capacity are allowed in Phase Four." See https://forward .ny.gov/reopening-what-you-
need-know.

3   The wedding invitation describes this as "Game Night." I have provided a copy of this wedding invitation to both
AUSA Nicholas Bradley and ~re-Trial    Offif~r Q~rni~~ MQjiJ.
                                                                 L. m L.
          Case 7:20-cr-00170-KMK Document 53 Flied UtslL!:>ILU 1-'age
          Case 7:20-cr-00170-KMK Document 54 Filed 08/25/20 Page 2 of 2



      I have reached out to Pre-Trial Officer Bernisa Mejia. Officer Mejia
explained that she had no objection to this request because "this is a one-time event
& the defendant continues to maintain full compliance with his release conditions."
I have also reached out to AUSA Nicholas Bradley and he does not object to this
request.
       Thank you for your consideration.
                                                         Respectfully,
 Application is granted on the assumption that counsel
 meant to ask for the bail modification to be for
 Thursday, August 27, 2020. Also, who is Gina?

 So Ordered.                                             Benjamin Gold
                                                         Assistant Federal Defender
 ~~                         BW20

cc:    AUSA Nicholas Bradley
       Pre-Trial Officer Bernisa Mejia
